Opinion by
Oliver, C. J.
In accordance with stipulation of counsel that the merchandise consists of figures the same in all material respects to those involved in Abstract 57682, the merchandise was held dutiable under the provision in paragraph 397, as modified, infra, for articles, not specially provided for, composed wholly or in chief value of lead, not plated with platinum, gold, or silver, or colored with gold lacquer, as follows: The articles imported prior to October 1, 1951, at 2 cents per pound, but not less than 15 percent nor more than 45 percent ad valorem, as modified by the General Agreement on Tariffs and Trade (T. D. 51802), and the merchandise imported on or after October 1, 1951, at 2 cents per pound, but not less than 15 percent nor more than 30 percent ad valorem, as modified by the Torquay Protocol to the General Agreement on Tariffs and Trade (T. D. 52739), supplemented by Presidential proclamation (T. D. 52820).